Citation Nr: 1647919	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  13-17 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar strain. 

2.  Entitlement to service connection for a right ear hearing loss disability. 

3.  Entitlement to service connection for a left ear hearing loss disability.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his June 2013 VA Form 9 Appeal, the Veteran requested a hearing with the Board.  In a letter dated in July 2013, the Veteran withdrew his request for a Board hearing. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for a lumbar strain and a left ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The currently demonstrated right ear hearing loss disability as likely as not had its onset during the Veteran's active service.

2.  Tinnitus is as likely as not etiologically related to the Veteran's active service. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a right ear hearing loss disability is due to a disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).
2.  Resolving reasonable doubt in the Veteran's favor, tinnitus is due to a disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the Board's grant of the issues of entitlement to service connection for a right ear hearing loss disability and tinnitus, a discussion of the duties to notify and assist is not warranted at this time.

Generally, to prove service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in a disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of these frequencies are 26 dB or greater, or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

First, the Board finds that there is a current right ear hearing loss disability, as a July 2011 VA audiological examination provided a diagnosis of sensorineural hearing loss of the right ear with hearing loss of 40 decibels at 4000Hz.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The VA examiner also diagnosed tinnitus.

Second, the evidence of record shows in-service noise exposure.  The Veteran's DD 214 Form shows that he served as a military policeman.  The Veteran asserts that he was exposed to excessive noise from firearms during his active military service.  See, e.g., March 2011 private examination.  Under 38 U.S.C.A. § 1154(a) (West 2014), due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record and all medical and lay evidence.  The Board finds the Veteran's statements to be competent, credible, and probative of the presence of in-service noise exposure during his military service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Veteran's service treatment records (STRs) include 2 audiograms.  The February 1969 induction audiogram indicated the following pure tone thresholds for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
x
-5

The March 1971 separation audiogram documents a worsening of the Veteran's hearing loss, as shown by the following pure tone thresholds for the right ear:






HERTZ



500
1000
2000
3000
4000
RIGHT
x
5
10
x
5

In March 2011, the Veteran underwent a private audiological evaluation.  The Veteran presented with mild to moderate high frequency hearing loss and tinnitus.  The Veteran was exposed to firearms noise during his 2 years in the military and 30 years as a police officer.  The examiner stated that the Veteran's hearing loss was the type that he would expect considering the Veteran's history of occupational noise exposure.  He concluded that the Veteran's two years of military noise exposure probably contributed to his impairment.

The Board recognizes that there is a negative VA opinion of record dated in July 2011.  At the examination, the Veteran reported that he frequently shot without ear protection while he was in service.  After service, he was required to qualify for weapons twice a year.  During these evaluations, he used ear protection.  The Veteran denied recreational noise exposure.  The examiner opined that the Veteran's right ear hearing loss and tinnitus were not at least as likely as not the result of active service.  In support for her opinion, the VA examiner explained that the Veteran's right ear hearing loss slightly exceeded the normal range for his age.  However, there was no high frequency hearing loss or significant frequency threshold shift at separation.  With regard to tinnitus, she explained that the Veteran reported the onset of tinnitus only in the last 2 years.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.  The Board finds that the VA examiner's opinion is inadequate as it relies on a lack of hearing loss disability at separation, but does not evaluate the Veteran's contention that his right ear hearing loss disability and tinnitus were caused by noise exposure in service.

Accordingly, based on a review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the Veteran's right hearing loss disability and tinnitus are at least as likely as not due to his noise exposure during service.  Shedden, 381 F.3d at 1167.  Hence, after resolving reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for a right ear hearing loss disability is granted.

Service connection for tinnitus is granted. 


REMAND

The Veteran asserts that he injured his back in service when he lifted a heavy milk container.  He states that he has had continuous back pain since his in-service injury.  The Veteran's STRs show that he was seen for low back pain six weeks after he strained his back lifting a carton.  In July 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his lumbar strain.  The VA examiner diagnosed a lumbar spine strain.  The VA examiner opined that the Veteran's lumbar spine strain was less likely than not caused by or the result of active service.  She elaborated that the Veteran was evaluated and diagnosed with lumbar strain only once during active service and his separation examination was silent for back complaints.  The examiner did not address the post-service treatment records beginning in that 1990s that document back pain and the Veteran's competent and credible lay statements regarding continuous back pain since service.  Accordingly, the Board finds that a VA addendum medical opinion is needed.

With regard to the Veteran's claimed left ear hearing loss disability, the Veteran does not currently have a current diagnosis sufficient to meet VA regulations.  38 C.F.R. § 3.385.  However, the record contains a private audiological examination from Gardner Audiology dated in March 2011.  The Veteran was diagnosed with "moderate high frequency hearing loss."  The audiological examination results attached to this examination are displayed in graphical form and have not been converted to an appropriate numerical form.  The Board finds that the graphical representation is unclear and may have several possible interpretations.  Thus, the Board is unable to interpret the graph, and further medical inquiry is necessary for a proper finding of fact to be rendered.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact Gardner Audiology as to whether the March 2011 audiological examination (which is in graphical format) was conducted by a state-licensed audiologist.  

The RO should also ask that the medical provider translate the graphical displays of the audiogram test results contained in the March 2011private audiological examination to an appropriate numerical form.  Specifically, the private provider should be asked to provide a specific breakdown of the pure tone threshold average for each ear at the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz).  All records and/or responses received should be associated with the claims file.

If no response is received from the private provider, the Veteran should be informed in a letter of this fact.

2.  With regard to the Veteran's lumbar spine strain, the AOJ should refer the claim to the VA examiner who prepared the July 2011 medical opinion, or another suitable examiner, if that individual is not available.  

The record must be made available to the examiner.  The examiner should then provide an addendum opinion, responding to the following question with detailed and complete rationale.

After reviewing the entire record, including the Veteran's lay statements and the examination findings, the VA examiner is requested to opine as to whether the currently diagnosed lumbar spine strain is at least as likely as not (e.g., a 50 percent or greater probability) related to the Veteran's active service, to include the documented in-service lumbar back strain and the continuity of symptomatology of back pain since service.

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

3.  After completing all indicated development, the AOJ should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


